Citation Nr: 0312981	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  99-07 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for hearing loss.


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from April 1957 to 
February 1958.  Additionally, the appellant has served in the 
National Guard, including active duty for training from July 
1, 1996, to July 5, 1996.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1997 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).

In July 2002 the appellant submitted to the Board evidence 
pertaining to his claim of entitlement to service connection 
for left foot cellulitis, claimed as a skin disability of the 
feet.  The appellant submitted a similar packet of evidence 
in December 2002.  That claim was the subject of a May 2002 
rating decision of the RO and is not currently before the 
Board.  The additional evidence does not pertain to the 
appellant's current claim on appeal of entitlement to service 
connection for hearing loss; therefore, the evidence is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  The appellant was not diagnosed with bilateral 
sensorineural hearing loss prior to 1986.

3.  There is no medical evidence indicating that the 
appellant's bilateral hearing loss is related to any event or 
injury in service, was manifest within the one-year 
presumptive period thereafter, or increased in severity 
during a period of service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in service.  38 
U.S.C.A. §§ 101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.6, 
3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's service medical records for his April 1957 to 
February 1958 term of service are not available for review.  
These records are believed to have been destroyed in a fire 
at the National Personnel Records Center (NPRC).

On authorized audiological evaluation for a promotion medical 
examination in March 1978, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
10
LEFT
10
15
15
15
15

The appellant reported no history of hearing loss.

On authorized audiological evaluation for a promotion medical 
examination in November 1981, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
10
LEFT
10
15
15
15
15

The appellant reported no history of hearing loss.

On authorized audiological evaluation for a periodic medical 
examination in July 1983, pure tone thresholds, in decibels, 
were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
N/A
10
LEFT
10
15
10
N/A
15

VA medical records indicate that in November 1985 the 
appellant complained of a decrease in auditory acuity.  The 
appellant was scheduled for an audiology consultation.  On an 
authorized VA audiological evaluation in February 1986, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
35
55
70
LEFT
20
15
25
45
70

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 88 percent in the left ear.  
The examiner diagnosed bilateral high frequency sensorineural 
hearing loss.  The appellant was advised to using hearing 
protection when exposed to loud noises.

On an authorized VA audiological evaluation in August 1987, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
55
70
LEFT
15
15
30
45
65

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 88 percent in the left ear.  
The appellant reported that he had been exposed to loud 
noises at work for 23 years.  The examiner diagnosed 
bilateral high frequency sensorineural hearing loss.

Medical records from the appellant's National Guard service 
indicate that in June 1990 the appellant injured his left 
knee while in training.  He twisted his knee while getting 
out of a car.

In July 1996 the appellant fell and injured his right knee.  
The injury occurred while the appellant was on annual 
training.  In a subsequent sworn statement regarding the 
incident, the appellant explained, "[The driver] started 
moving the truck in [the] wrong direction.  When I started 
running to stop him to change his direction, I hit with my 
right foot, something in the ground[.]  I lost the control of 
my body, then I hit the ground with my right knee and both 
hands."

On an authorized audiological evaluation in November 1996, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
30
55
60
70
LEFT
30
25
35
70
80

The examiner noted that the appellant was routinely exposed 
to hazardous noise.

In a November 1997 statement, the appellant stated that he 
suffered from hearing loss at the time of the injury to his 
right knee in July 1996.  He fell and injured his knee 
because of his hearing impairment and the accompanying loss 
of balance and dizziness.  The appellant added that he was on 
active duty for training (ACDUTRA) at the time of that 
injury.

In a November 1999 statement, the appellant stated that he 
had been treated by private physicians for dizziness, loss of 
balance, and hearing loss.  He added that he would submit 
evidence from private physicians later that month.

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002); see also 38 C.F.R. § 3.102, 3.156(a), 
3.159, 3.326(a) (2002) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2002).  Information means non-evidentiary facts, such as the 
veteran's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  38 C.F.R. § 3.159(a)(5) (2002).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, 
38 U.S.C.A. § 5100 et seq. (West 2002); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); VAOPGCPREC 11-2000 (Nov. 
27, 2000) (determining that the VCAA is more favorable to 
claimants than the law in effect prior to its enactment).  As 
discussed below, the RO fulfilled its duties to inform and 
assist the appellant on this claim.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
appellant is not prejudiced by appellate review.

Sufficient information concerning the appellant was of record 
at the time that he filed his claim.  In a March 7, 2002 
letter to the appellant and a  March 2002 Supplemental 
Statement of the Case (SSOC), VA informed the appellant of 
the type of evidence needed to substantiate his claim, 
specifically the requirements for service connection of 
disabilities.  The appellant was also advised that VA would 
assist in obtaining identified records, but that it was 
appellant's duty to provide enough information for VA to 
obtain the records.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  VA also described 
the evidence that was used in deciding the appellant's claim.

Given the above, VA has notified the claimant of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
his claim and has indicated which portion of that information 
and evidence, if any, is to be provided by him and which 
portion, if any, VA would attempt to obtain on his behalf.  
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes that the discussions in the letter and the SSOC 
informed the appellant of the information and evidence needed 
to substantiate this claim and complied with VA's 
notification requirements.

As for VA's duty to assist a veteran, the RO has obtained the 
appellant's service medical records for his National Guard 
service.  Further VA medical records for treatment of the 
appellant's hearing loss disability have been obtained.  
Because the appellant had indicated in his November 1999 
statement that he had additional evidence of treatment for 
his hearing loss disability but did not thereafter submit 
additional relevant evidence, the Board requested, in a 
November 2002 letter to the appellant, that the appellant 
identify all sources of treatment for hearing loss since 
April 1957.  In response, the appellant provided a duplicate 
copy a December 1996 hearing acuity evaluation and evidence, 
discussed above in the Introduction, pertaining to his claim 
of entitlement to service connection for left foot 
cellulitis, claimed as a skin disability of the feet.  
Although the appellant did not submit a waiver of 
consideration by the RO of this additional evidence, such a 
waiver is not necessary in this case because the evidence is 
either duplicative of evidence already considered by the RO 
or it is not pertinent to and does not have a bearing on the 
issue on appeal.  See 38 C.F.R. §§  19.31(b)(1), 19.37(b) 
(2002).  The appellant did not provide the information 
requested by the Board.  While VA has a duty to assist the 
appellant in the development of his claim, that duty is not 
"a one-way street."  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991), aff'd on reconsideration, 1 Vet. App. 406 
(1991).  The appellant has failed to provide the additional 
information required for VA to assist him further in 
obtaining additional records.  There is no indication that 
any other relevant (i.e., pertaining to treatment for the 
claimed disabilities) records exist that have not been 
obtained.

Although the appellant has not been afforded a VA examination 
regarding his hearing loss disability, the Board finds that a 
VA examination is not warranted in this case.  The VCAA 
requires VA to provide a medical examination when such a 
decision is necessary to make a decision on a claim.  The 
VCAA specifically indicates that an examination is deemed 
"necessary" only if the evidence of record includes 
competent evidence that the claimant has a current disability 
and that the disability may be associated with the claimant's 
military service but the case does not contain sufficient 
medical evidence for a decision to be made.  See 38 U.S.C.A. 
§ 5103A(d) (West Supp. 2002).  Thus, in order for a VA 
examination or opinion request to be necessary there must be:  
(1) competent lay or medical evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
evidence that the veteran suffered an event, injury, or 
disease in service or that the veteran has a disease or 
symptoms of a disease listed in 38 C.F.R. § 3.309 (pertaining 
to presumptive service-connection), 38 C.F.R. § 3.313 (non-
Hodgkin's lymphoma), 38 C.F.R. § 3.316 (mustard gas and 
Lewisite), or 38 C.F.R. § 3.317 (undiagnosed illness); 
(3) evidence indicating that the disability or symptoms may 
be associated with service; and (4) the case does not contain 
sufficient evidence for a decision to be made on the claim.  
See 38 C.F.R. § 3.159(c)(4) (2002); see also Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002).

In this case, as will be explained further below, the 
evidence of record is negative for hearing loss for the 
appellant's active duty period from April 1957 to February 
1958 and within one year thereafter.  Further, there is no 
competent evidence indicating that the appellant's current 
hearing loss was incurred in service or increased in severity 
during a period of service; therefore, a VA examination is 
not warranted.  The Board finds that there is sufficient 
evidence to evaluate the appellant's claim and that obtaining 
a medical examination or opinion is not necessary.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of his claim or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2002).  Having determined 
that the duties to inform and assist the appellant have been 
fulfilled, the Board must assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2002).  "Generally, to 
prove service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury."  See Pond v. West, 12 Vet. 
App. 341, 346 (1999); see also Rose v. West, 11 Vet. App. 
169, 171 (1998).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when:  (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. § 
3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  It is appropriate 
to consider high frequency sensorineural hearing loss as an 
organic disease of the nervous system and, therefore, a 
presumptive disability.  See Memorandum, Characterization of 
High Frequency Sensorineural Hearing Loss, Under Secretary 
for Health, October 4, 1995; 38 C.F.R. § 3.309(a) (2002).  
Therefore, sensorineural hearing loss may be presumed to have 
been incurred during active military service if manifested to 
a degree of 10 percent within the first year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2002).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306 (2002).

Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training (ACDUTRA) or injury 
incurred or aggravated while performing inactive duty for 
training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131 (West 2002).  ACDUTRA includes full-time duty performed 
by a member of the National Guard of any State.  38 C.F.R. § 
3.6(c)(3) (2002).  INACDUTRA includes duty other than full-
time duty performed by a member of the National Guard of any 
State.  38 C.F.R. § 3.6(d)(4) (2002).  Active military, 
naval, or air service includes any period of ACDUTRA during 
which the individual concerned was disabled from a disease or 
injury incurred in the line of duty.  38 U.S.C.A. § 101(21), 
(24) (West 2002); 38 C.F.R. § 3.6(a) (2002).  Active 
military, naval, or air service also includes any period of 
INACDUTRA during which the individual concerned was disabled 
from an injury incurred in the line of duty.  Id.  It should 
be noted that certain presumptions, such as the presumption 
of soundness (38 U.S.C.A. § 1111; 38 C.F.R. § 3.304) and the 
presumption of aggravation (38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306), apply only to periods of active military service.

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2002).

In this case, the evidence shows that the appellant's hearing 
loss meets the regulatory requirements to be considered a 
disability for each ear; therefore, he satisfies the 
criterion of having a current disability.  However, the 
earliest medical diagnosis of hearing loss, even by history 
provided by the appellant, is in February 1986, almost thirty 
years after the appellant's initial term of active duty.  The 
appellant is clearly and unmistakably shown to have had 
bilateral hearing loss prior to the periods of training in 
1990 and 1996 during which he suffered injuries to his knees.  
There is no evidence, nor does the appellant allege, that his 
hearing loss underwent an increase in severity during either 
of those periods of training.  In August 1987 a VA examiner 
diagnosed the appellant with bilateral high frequency 
sensorineural hearing loss and noted that the appellant had 
been exposed to loud noises at work for 23 years.  There is 
no evidence indicating that the appellant's hearing loss is 
related to his military service.

The preponderance of the evidence shows that the appellant's 
hearing loss disability was not incurred during his initial 
period of active service, which ended in February 1958 or 
during the one-year period thereafter.  The preponderance of 
the evidence shows that the appellant's hearing loss pre-
existed his periods of training in 1990 and 1996 and did not 
undergo an increase in severity during those periods, or was 
not aggravated.

There is no medical evidence relating the appellant's current 
hearing loss to any event or injury in service or the one-
year period thereafter, and the appellant's hearing loss was 
not aggravated during any period of ACDUTRA.  Because the 
appellant's service medical records from his active duty 
service are not available, the Board fully acknowledges and 
accepts its heightened obligation to provide an explanation 
of the reasons or bases for its findings and to consider the 
benefit of the doubt rule under 38 U.S.C.A. § 5107(b).  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
absence of some of the appellant's service medical records 
does not, in and of itself, render the appellant's claim 
untenable.  Rather, his claim can be substantiated by 
collateral evidence, such as post service medical records, 
lay statements, and testimony.  In this case, however, there 
is no reason to believe that the missing service medical 
records would support the appellant's claim.  Evaluations of 
the appellant's hearing acuity in March 1978, November 1981, 
and July 1983 all show normal hearing acuity.  Further, in 
March 1978 and November 1981, the appellant indicated that he 
had no history or current complaints of hearing loss.  The 
appellant has also not indicated that he experienced hearing 
loss during his service from April 1957 to February 1958.  
Indeed, the earliest evidence of the appellant complaining of 
decreased hearing acuity is in November 1985.  Thus, although 
the appellant's service medical records are missing, the 
collateral evidence contradicts rather than bolsters the 
appellant's claim that hearing loss was incurred during his 
initial period of service.  Accordingly, the Board finds that 
the preponderance of the evidence shows that the appellant's 
hearing loss is not the result of any event in active service 
and was not manifest within the one-year period thereafter.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 


